Citation Nr: 0006156	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  00-01 264	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which resulted in an 
award of past-due benefits to the veteran.

In February 1998, a representative of the Board advised the 
RO to withhold 20 percent of the past-due benefits that may 
become due.  By letter dated January 3, 2000, the RO notified 
the claimant and the attorney representing him of the payment 
of past-due benefits and the referral of the file to the 
Board for a decision concerning the attorney's eligibility 
for payment of a fee for his service from the 20 percent of 
past-due benefits withheld by the RO.  They were given 30 
days within which to submit evidence or argument to the Board 
concerning the payment of attorney fees.  No timely response 
was received from either the veteran or the attorney.  The 
question of whether the withheld benefits should be paid to 
the claimant's attorney is now before the Board.


FINDINGS OF FACT

1.  The Board issued a final decision on October 25, 1996 
granting an increased rating to 30 percent for post-traumatic 
stress disorder (PTSD).

2.  The notice of disagreement that preceded the Board's 
October 1996 decision was received by the RO in October 1995.

3.  In June 1997, the veteran entered into a fee agreement 
with the attorney to represent the veteran concerning, among 
other things, the matter of his disability rating for PTSD 
before the United States Court of Appeals for Veterans Claims 
(hereinafter, the Court); a second fee agreement concerning 
solely the PTSD claim was entered into between the veteran 
and the attorney in January 1998.   

4.  The June 1997 and January 1998 fee agreements were filed 
with the Board in February 1998.

5.  The fee agreement signed by the parties in January 1998 
provides for payment to the attorney of a contingency fee 
consisting of 20 percent of past-due benefits awarded to the 
veteran, such fee to be paid by VA from past-due benefits; it 
also provides that any prior award of attorney fees for 
representation before the Court under the Equal Access to 
Justice Act (EAJA) shall not be deducted from the 20 percent 
contingency fee for representation before the VA.

6.  Past-due benefits are payable based on the RO's December 
1999 rating decision that awarded a PTSD rating of 70 
percent, effective October 16, 1999.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the claimant and the attorney as to 
representation before VA and the Board concerning the issue 
of entitlement to a rating in excess of 30 percent for PTSD 
have been met.  38 U.S.C.A. § 5904(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(c) (1999).

2.  The criteria under which VA may pay an attorney a fee for 
services from past-due benefits have not been met.  
38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1994 rating decision, the RO granted the 
veteran entitlement to service connection for PTSD and 
awarded a rating of 10 percent.  In October 1995, he filed a 
Notice of Disagreement with the RO's decision.  In an October 
25, 1996 decision, the Board granted a rating increase for 
PTSD to 30 percent.  The claimant appealed that decision to 
the Court.  The Board's October 1996 decision was vacated and 
remanded by the Court by an Order dated in September 1997.  
Thereafter, the Board remanded the matter to the RO.  In a 
December 1999 rating decision, the RO determined that the 
veteran was entitled to a PTSD rating of 30 percent, 
effective February 26, 1993, and 70 percent, effective 
October 16, 1999.  The Board notes, however, that the 30 
percent rating was granted in the Board's October 1996 
decision.

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
notice of disagreement (NOD) which preceded the Board 
decision with respect to the issue or issues involved was 
received by the RO on or after November 18, 1988; and 3) the 
attorney or agent must have been retained not later than one 
year following the date that the Board decision with respect 
to the issue or issues involved was promulgated.

It appears that the statutory and regulatory criteria for 
charging a fee for services before VA are met.  The Board 
issued a final decision in October 1996 granting a rating of 
30 percent, but no greater, for PTSD.  The attorney was 
retained to represent the claimant on the same issue before 
the Court in June 1997, within one year of the Board's 
decision.  The veteran's retention of the attorney was 
extended to include representation before VA, by a further 
written agreement executed in January 1998.  The NOD that 
preceded the Board's October 1996 decision was received by 
the RO in October 1995.

Although the attorney meets the requirements to charge a fee 
for services before VA concerning the issue that led to the 
payment of past-due benefits, he does not meet the 
requirements of 38 U.S.C.A. § 5904(d) to be eligible for 
payment of his fee directly by VA from past-due benefits.  
Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) (1999), 
the following requirements must be met for VA to pay the 
attorney's fee from past-due benefits:  (1) a copy of a fee 
agreement is in the veteran's file; (2) past-due benefits are 
payable based on a favorable resolution of the issue or 
issues previously before the Board; (3) the total fee 
provided for in the agreement (excluding expenses) does not 
exceed 20 percent of past-due benefits; and (4) the amount of 
the fee must be wholly contingent on whether or not the 
"matter" is resolved in a manner favorable to the claimant.  

In this case, the record reflects that the June 1997 and 
January 1998 fee agreements were filed with the Board in 
February 1998.  Past-due benefits are payable based on the 
RO's December 1999 decision to grant higher ratings for PTSD 
-- the same benefits denied by the Board in its final 
decision dated in October 1996.  The January 1998 fee 
agreement provides for a contingent fee of 20 percent of past 
due benefits.  However, the fee agreement also contains the 
following provision:

Since this contract provides for legal 
services to be rendered before the 
Department of Veterans Affairs only, the 
parties agree that any prior award of 
attorney's fees for representation before 
the Court under the Equal Access to 
Justice Act shall not be deducted from 
the 20% contingency fee for 
representation before the Department of 
Veterans Affairs. (emphasis in original)

In a precedent opinion, VA's General Counsel concluded that 
§ 506(c) of the Federal Courts Administration Act of 1992 
(FCAA), Pub. L. No. 102-575 (Oct. 29, 1992) provides that, 
where the claimant's attorney receives fees for the same work 
under both 38 U.S.C.A. § 5904 and 28 U.S.C.A. § 2414, "the 
claimant's attorney refunds to the claimant the amount of the 
smaller fee."  The attorney must keep only the larger of the 
fees recovered, and must refund the amount of the smaller fee 
to the claimant (in this case, the veteran) in accordance 
with § 506(c) of the FCAA.  The General Counsel also 
concluded that there is no authority for the Board to take 
any action, such as offset of the amount of EAJA fees, to 
ensure that in the event he is awarded EAJA fees and fees 
from past-due benefits he refunds to the claimant the amount 
of the smaller fee.  VAOPGCPREC 12-97  (O.G.C. Prec. 12-97).

The fee agreement between the veteran and the attorney allows 
for payment of a total fee in excess of 20 percent of the 
amount of past-due benefits awarded.  Specifically, it 
provides for a contingency fee of 20 percent of past-due 
benefits plus the amount of any EAJA fee awarded.  The law is 
clear and states that the total fee payable cannot exceed 20 
percent of the total amount of past-due benefits awarded.  As 
the current fee agreement allows for a fee exceeding 20 
percent of the total amount of past-due benefits awarded, the 
fee agreement does not meet the requirement of 38 U.S.C.A. 
§ 5904(d)(1) and 38 C.F.R. § 20.609(h).  Consequently, 
although the attorney may charge a fee for his services in 
this matter, attorney fees may not be paid from past-due 
benefits awarded to the veteran.


ORDER

Eligibility for payment of attorney fees out of past-due 
benefits is denied.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


